DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 11, 2020; January 7, 2021; and, July 25, 2022 were filed prior to the mailing date of the present first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities: both dependent claims 2 and 10 recite in part “wherein the spiral pattern comprises a spiral pattern, and wherein the arithmetic spiral pattern has a pitch that is 1 to 3 times the average thickness of the triangular abrasive platelets”.  Both dependent claims 2 and 10 first recite “a spiral pattern”, then recites afterwards “the arithmetic spiral pattern”.  These discrepancies are likely a typographical error and can be corrected in each instance by reciting “an arithmetic spiral pattern” rather than “a spiral pattern”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-13 of copending Application No. 16/763,130 (hereinafter “`130 application”). Although the conflicting claims are not identical, claims 1-7 and 9-13 of the instant application are directed to an invention not patentably distinct from the claimed invention recited in claims 1-7 and 9-13 of copending Application No. 16/763,130, (hereinafter “`130 application”) because said instant claims 1-7 and 9-13 recite only the limitations, which are also recited in conflicting claims 1-7 and 9-13 of copending Application No. 16/763,130 (hereinafter “`130 application”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Referring to Applicant’s independent claim 1, the ‘130 application recites a coated abrasive disc (See independent claim 1 of the ‘130 application) comprising:
a disc backing having an outer circumference (See independent claim 1 of the ‘130 application);
an abrasive layer disposed on the disc backing (See independent claim 1 of the ‘130 application), wherein the abrasive layer comprises triangular abrasive platelets secured to a major surface of the disc backing by at least one binder material (See independent claim 1 of the ‘130 application), wherein the triangular abrasive platelets are outwardly disposed at regularly-spaced points along a spiral pattern extending outwardly toward the outer circumference (See independent claim 1 of the ‘130 application),
wherein each one of the triangular abrasive platelets has respective top and bottom surfaces connected to each other, and separated by, three sidewalls (See independent claim 1 of the ‘130 application), 
wherein, on a respective basis, one sidewall of at least 90 percent of the triangular abrasive platelets is disposed facing and proximate to the disc backing (See independent claim 1 of the ‘130 application), and
wherein at least 70 percent of the triangular abrasive platelets are disposed in a recurring sequential orientation (See independent claim 1 of the ‘130 application) having:
i) a first triangular abrasive platelet with a first respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the first respective sidewall is longitudinally outwardly oriented at an angle of -10 to -40 degrees relative to the tangent to the spiral pattern at a first one of the regularly-spaced points (See independent claim 1 of the ‘130 application);
ii) a second triangular abrasive platelet with a second respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the second respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a second one of the regularly-spaced points (See independent claim 1 of the ‘130 application);
iii) a third triangular abrasive platelet with a third respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the third respective sidewall is longitudinally outwardly oriented at an angle of +10 to +40 degrees relative to the tangent to the spiral pattern at a third one of the regularly-spaced points (See independent claim 1 of the ‘130 application); and
iv) a fourth triangular abrasive platelet with a fourth respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the fourth respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a fourth one of the regularly-spaced points (See independent claim 1 of the ‘130 application).
Independent claim 1 of the ‘130 application recites “wherein the triangular abrasive platelets are disposed in at least 70 percent of regularly-spaced points along an arithmetic spiral pattern extending outwardly toward the outer circumference” and “wherein, on a respective basis, one sidewall of at least 90 percent of each of the triangular abrasive platelets disposed facing and proximate to the disc backing, and is lengthwise aligned within 10 degrees of being tangent to the arithmetic spiral pattern”.  The specification as originally filed of the ‘130 application discloses the claim language “within 10 degrees” means “an angle of 10 degrees or less” (page 6, ll. 10-13 of the specification as originally filed of the ‘130 application).
As a result, the claim language of “wherein the triangular abrasive platelets are disposed in at least 70 percent of regularly-spaced points along an arithmetic spiral pattern extending outwardly toward the outer circumference” and “wherein, on a respective basis, one sidewall of at least 90 percent of each of the triangular abrasive platelets disposed facing and proximate to the disc backing, and is lengthwise aligned within 10 degrees of being tangent to the arithmetic spiral pattern” of independent claim 1 of the ‘130 application renders obvious the claim language “wherein, on a respective basis, one sidewall of at least 90 percent of the triangular abrasive platelets is disposed facing and proximate to the disc backing, and wherein at least 70 percent of the triangular abrasive platelets are disposed in a recurring sequential orientation having: i) a first triangular abrasive platelet with a first respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the first respective sidewall is longitudinally outwardly oriented at an angle of -10 to -40 degrees relative to the tangent to the spiral pattern at a first one of the regularly-spaced points; ii) a second triangular abrasive platelet with a second respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the second respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a second one of the regularly-spaced points; iii) a third triangular abrasive platelet with a third respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the third respective sidewall is longitudinally outwardly oriented at an angle of +10 to +40 degrees relative to the tangent to the spiral pattern at a third one of the regularly-spaced points; and iv) a fourth triangular abrasive platelet with a fourth respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the fourth respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a fourth one of the regularly-spaced points” according to Applicant’s independent claim 1.  The angle range recited in independent claim 1 of the ‘130 application renders obvious Applicant’s claimed range.  The angle range recited in independent claim 1 of the ‘130 application lies within or shares and endpoint with Applicant’s claimed ranges of angles recited therein. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, the ‘130 application recites the triangular abrasive platelets have an average thickness, wherein the spiral pattern comprises a spiral pattern, and wherein the arithmetic spiral pattern has a pitch that is 1 to 3 times the average thickness of the triangular abrasive platelets (See dependent claim 2 of the ‘130 application).

Referring to Applicant’s claim 3, the ‘130 application recites the abrasive layer further comprises crushed abrasive or non-abrasive particles (See dependent claim 3 of the ‘130 application).

Referring to Applicant’s claim 4, the ‘130 application recites the disc backing comprises vulcanized fiber (See dependent claim 4 of the ‘130 application).

Referring to Applicant’s claim 5, the ‘130 application recites the abrasive layer comprises a make layer and a size layer disposed over the make layer and the triangular abrasive platelets (See dependent claim 5 of the ‘130 application).

Referring to Applicant’s claim 6, the ‘130 application recites the triangular abrasive platelets comprise alpha alumina (See dependent claim 6 of the ‘130 application).

Referring to Applicant’s independent claim 7, the ‘130 application recites a method of abrading (See dependent claim 7 of the ‘130 application), the method comprising frictionally contacting a portion of the abrasive layer of a coated abrasive disc according to claim 1 with a substrate (See dependent claim 7 of the ‘130 application), and moving at least one of the substrate and the abrasive disc relative to the other to abrade the substrate (See dependent claim 7 of the ‘130 application).

Referring to Applicant’s independent claim 9, the ‘130 application recites a method of making a coated abrasive disc (See independent claim 9 of the ‘130 application), the method comprising:
disposing a curable make layer precursor on a major surface of a disc backing (See independent claim 9 of the ‘130 application);
embedding triangular abrasive platelets into the curable make layer precursor, wherein the triangular abrasive platelets are outwardly disposed at regularly-spaced points along a spiral pattern extending outwardly toward the outer circumference (See independent claim 9 of the ‘130 application),
wherein each one of the triangular abrasive platelets has respective top and bottom surfaces connected to each other, and separated by, three sidewalls (See independent claim 9 of the ‘130 application),
wherein, on a respective basis, one sidewall of at least 90 percent of the triangular abrasive platelets is disposed facing and proximate to the disc backing (See independent claim 9 of the ‘130 application), and
wherein at least 70 percent of the triangular abrasive platelets are disposed in a recurring sequential orientation (See independent claim 9 of the ‘130 application) having:
i) a first triangular abrasive platelet with a first respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the first respective sidewall 1s longitudinally outwardly oriented at an angle of -10 to -40 degrees relative to the tangent to the spiral pattern at a first one of the regularly-spaced points (See independent claim 9 of the ‘130 application);
ii) a second triangular abrasive platelet with a second respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the second respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a second one of the regularly-spaced points (See independent claim 9 of the ‘130 application);
iii) a third triangular abrasive platelet with a third respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the third respective sidewall 1s longitudinally outwardly oriented at an angle of +10 to +40 degrees relative to the tangent to the spiral pattern at a third one of the regularly-spaced points (See independent claim 9 of the ‘130 application); and
iv) a fourth triangular abrasive platelet with a fourth respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the fourth respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a fourth one of the regularly-spaced points (See independent claim 9 of the ‘130 application);
at least partially curing the curable make layer precursor to provide a make layer (See independent claim 9 of the ‘130 application);
disposing a curable size layer precursor over the make layer and triangular abrasive platelets (See independent claim 9 of the ‘130 application); and
at least partially curing the curable size layer precursor to provide a size layer (See independent claim 9 of the ‘130 application).
Independent claim 9 of the ‘130 application recites “wherein the triangular abrasive platelets are disposed at least 70 percent of regularly-spaced points along an arithmetic spiral pattern extending outwardly toward the outer circumference” and “wherein, on a respective basis, one sidewall of at least 90 percent of each of the triangular abrasive platelets is entirely disposed proximate the disc backing, and is lengthwise aligned within 10 degrees of being tangent to the arithmetic spiral pattern”.  The specification as originally filed of the ‘130 application discloses the claim language “within 10 degrees” means “an angle of 10 degrees or less” (page 6, ll. 10-13 of the specification as originally filed of the ‘130 application).
As a result, the claim language of “wherein the triangular abrasive platelets are disposed at least 70 percent of regularly-spaced points along an arithmetic spiral pattern extending outwardly toward the outer circumference” and “wherein, on a respective basis, one sidewall of at least 90 percent of each of the triangular abrasive platelets is entirely disposed proximate the disc backing, and is lengthwise aligned within 10 degrees of being tangent to the arithmetic spiral pattern” of independent claim 9 of the ‘130 application renders obvious the claim language “wherein, on a respective basis, one sidewall of at least 90 percent of the triangular abrasive platelets is disposed facing and proximate to the disc backing, and wherein at least 70 percent of the triangular abrasive platelets are disposed in a recurring sequential orientation having: i) a first triangular abrasive platelet with a first respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the first respective sidewall 1s longitudinally outwardly oriented at an angle of -10 to -40 degrees relative to the tangent to the spiral pattern at a first one of the regularly-spaced points; ii) a second triangular abrasive platelet with a second respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the second respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a second one of the regularly-spaced points; iii) a third triangular abrasive platelet with a third respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the third respective sidewall 1s longitudinally outwardly oriented at an angle of +10 to +40 degrees relative to the tangent to the spiral pattern at a third one of the regularly-spaced points; and iv) a fourth triangular abrasive platelet with a fourth respective sidewall facing the disc backing, wherein the Z-axis rotational orientation of the fourth respective sidewall is longitudinally outwardly oriented at an angle of -15 to +15 degrees relative to the tangent to the spiral pattern at a fourth one of the regularly-spaced points” according to Applicant’s independent claim 9.  The angle range recited in independent claim 9 of the ‘130 application renders obvious Applicant’s claimed range.  The angle range recited in independent claim 9 of the ‘130 application lies within or shares and endpoint with Applicant’s claimed ranges of angles recited therein. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 10, the ‘130 application recites the triangular abrasive platelets have an average thickness, wherein the spiral pattern comprises a spiral pattern, and wherein the arithmetic spiral pattern has a pitch that is 1 to 3 times the average thickness of the triangular abrasive platelets (See dependent claim 10 of the ‘130 application).

Referring to Applicant’s claim 11, the ‘130 application recites the abrasive layer further comprises crushed abrasive or non-abrasive particles (See dependent claim 11 of the ‘130 application).

Referring to Applicant’s claim 12, the ‘130 application recites the disc backing comprises vulcanized fiber (See dependent claim 12 of the ‘130 application).

Referring to Applicant’s claim 13, the ‘130 application recites the triangular abrasive platelets comprise alpha alumina (See dependent claim 13 of the ‘130 application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731